DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive for reasons detailed below.

The rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 35 recites the limitation "the unmodified porous membrane".  There is insufficient antecedent basis for this limitation in the claim.
Claims 36 recites the limitation "the unmodified porous membrane".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31-33, 35-36, 38-44, 59 and 75-80 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (“Fung”)(US 6,221,655) in view of Coe et al. (“Coe”)(US 6,623,671), Balu-Iyer et al. (“Balu”)(US 7,875,289), Unger (US 7,078,015) and legal precedent.

Fung (fig. 1-5) teaches a device comprising:
(re: certain elements of claims 28, 37) 
a) centrifuge tube (fig. 1 showing tube 5; see col. 9-12 teaching Examples wherein system places tube into a centrifuge);
b) a membrane component comprising:
a first end having an opening (fig. 1 showing component 6 with opening near 7), and
a second end opposing the first end and comprising an unmodified membrane comprising one or more layers of material (fig. 1 near 8, 9; col. 4, ln. 50-col. 5, ln. 20 and col. 6, ln. 55-65 teaching that spin filter and thus the initial membrane layer near 8 may be configured as polycarbonate; col. 3-4 teaching that additional membrane layer 9 may be utilized based on material to be separated). Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of
(re: certain functional elements in claims 28, 37) liposome extrusion (col. 1, ln. 20-col. 2 and col. 4, ln. 52-col. 5, ln. 20 teaching that membrane pore sizes are generally in the micrometer or nanometer ranges and may be selected based on the particle to be separated), wherein the membrane component is positioned in an interior of the centrifuge tube (see col. 9-12 teaching Examples wherein system places tube into a centrifuge).
Further, Applicant is respectfully reminded that the material or article worked upon by the apparatus (e.g., liposome) does not limit apparatus claims.  See MPEP 2115.
	
Fung further teaches:
(re: claim 31) wherein the membrane component comprises a cylinder concentric to the interior of the centrifuge tube (fig. 1, 1A); 
(re: claim 32)  wherein the second end of the membrane component is spaced a distance apart from a closed end of the centrifuge tube when the second end of the membrane component is inserted in the centrifuge tube (Id.);
(re: claim 33) wherein a volume of the centrifuge tube between the second end of the membrane component and the closed end of the centrifuge tube is equal to or greater than the volume of the membrane component (see fig. 4 embodiment);
 (re: claim 41, 42) wherein the centrifuge tube comprises a seal;
wherein the seal comprises a removable cap (fig. 1 near 4, 21). 

Fung as set forth above teaches all that is claimed except for expressly teaching

(re: claims 35-36 and 75-80) wherein the unmodified polycarbonate material has a pore size of 1000, 500 or 250 nm or less;
or a pore size raning from 50-1000 nm;
 (re: claim 38) wherein the membrane comprises two or more layers of a membrane material;
(re: claim 39)  wherein the pore size of each of the two or more layers of the membrane material is the same;
(re: claim 40)  wherein the pore size of at least two of the two or more layers of the membrane material are different;
(re: claims 43, 44, 59) wherein the system is configured as a kit for liposome extrusion and and said device contains a suspension of liposomes.

Here, it is noted that Fung as cited above already teaches that the filter means used within the membrane component is application-dependent and thus a broad range of pore sizes and material types may be chosen for each of the membrane/filter means (col. 1, ln. 10-col. 2 and col. 4, ln. 52-col. 5, ln. 20 and col. 6, ln. 55-65 teaching that membrane pore sizes are generally in the micrometer or nanometer ranges and may comprise polypropylene, polycarbonate, cellulose acetate, polyethylene and “combinations of these formulations and the like”, wherein a variety of filter means are utilized including affinity membranes). 
Coe further teaches that membrane separation concepts can be readily applied to improve liposome separation and that the filter means chosen, i.e., material and pore size, can be configured accordingly (col. 2, ln. 30-col. 4 and col. 6 teaching that membranes, such 
Balu also teaches it is well-known to separate liposome-type particles with a double polycarbonate membrane (col. 5, ln. 45+ Example 1).
Unger similarly teaches that it is well-known to apply centrifuge techniques to liposome separation (col. 43-46 teaching various centrifuge examples with Nuclepore polycarbonate filters).
  Indeed, the claimed features relating to pore size, number of layers and/or material type of the filter/membrane can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the separating arts as the type of material to be separated controls variations in the specific device dimensions and features.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found
in the prior art itself as cited above; in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by 

Response to Arguments
Applicant’s arguments that the prior art fails to teach the claimed feature of a membrane configured as an unmodified polycarbonate material are unpersuasive in view of the reformulated prior art rejection set forth above.  In particular, Applicant argues that altering Fung to have an unmodified polycarbonate material would have rendered Fung inoperable.  Applicant’s invention (shown below) comprises a membrane component (10) within a centrifuge tube (40), wherein the separation membrane (20) comprises layers of unmodified polycarbonate material at a range of pore sizes.

    PNG
    media_image1.png
    564
    476
    media_image1.png
    Greyscale


Fung as shown below also teaches the generic centrifuge tube and membrane component claimed by Applicant and also teaches as explained above that an additional filter means or membrane (9) may be applied and configured depending on the application. 

    PNG
    media_image2.png
    574
    451
    media_image2.png
    Greyscale

Coe, Balu and Unger are simply relied on to teach that—when separation liposomes—the additional filter means may comprise the claimed unmodified polycarbonate in the claimed size ranges.  Applicant’s argument that Fung is limited to using membranes with binding proteins is inaccurate as Fung teaches that this type of membrane is merely used with protein assays.  
It is unclear how replacing a filter means configured for binding proteins with a filter means configured for liposome separation would destroy the operation of Fung.  The modified membrane of Fung is not an essential element.  Moreover, the prior art rejection is not solely based on Fung but on the combined teachings of the prior art.  Coe clearly teaches that a broad array of filter types may be used to separate liposomes (col. 3 and 4) and the prior art as cited above likewise teaches that the choice of filter type, i.e., material and pore size, is application-dependent.  Applicant is narrowly interpreting Fung and is ignoring the combined teachings of the prior art references to circumvent the prior art.  Applicant is essentially arguing that an additional filter means for a generic centrifuge tube is limited to the specific protein binding examples shown by Fung.  This is simply not the case as the prior art as cited above—when reasonably interpreted--teaches that it is well-known to implement polycarbonate membrane/filters when separating liposome-type particles—the essence of Applicant’s invention.  Consequently, as a reasonable interpretation of the prior art undermines Applicant’s arguments and renders the claimed invention obvious, the claims stand rejected.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
March 10, 2022